t c memo united_states tax_court geoffrey k calderone sr petitioner v commissioner of internal revenue respondent peter a calderone petitioner v commissioner of internal revenue respondent docket nos filed date john t mulhall iii thomas e redding and charles e rutherford for petitioners john q walsh jr for respondent petitioners were represented by arthur jacob when they filed their petition robert w hesselbacher jr entered the case on date mr jacob and mr hesselbacher withdrew on date charles e rutherford and mark l nowak entered the case on date mr nowak withdrew on date thomas e redding entered the case on date john t mulhall iii entered the case on date j purported to form a qualified_employee stock ownership plan for ps r determined deficiencies and j on behalf of ps petitioned this court r believed j had a conflict of interest under rule g tax_court rules_of_practice and procedure j informed ps as to his potential conflict of interest received ps’ informed consent to continue representing them in the proceeding and retained h to represent ps as co- counsel r informed the court of j’s potential conflict of interest during a conference call and in a pretrial memorandum the cases settled before trial decisions were entered and these decisions are now final ps move the court to vacate the decisions asserting primarily that r and j did not adequately inform the court of j’s potential conflict of interest which in turn constituted fraud on the court held ps’ motion will be denied for failure to establish a fraud on the court memorandum findings_of_fact and opinion laro judge petitioners move the court for leave to file a motion under rule to vacate the stipulated decisions which were entered in these cases on date the motion asserts that those decisions were the result of fraud on the court following an evidentiary hearing on the substance of petitioners’ motion we decide whether petitioners have established a fraud on the court sufficient for us to vacate these cases were reassigned to judge david laro on date by order of the chief_judge unless otherwise noted rule references are to the tax_court rules_of_practice and procedure section references are to the applicable versions of the internal_revenue_code those decisions we hold they have not and shall deny their motion i background findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly in date geoffrey k calderone sr geoffrey and his brother peter a calderone peter formed the maryland pennysaver group inc mpg geoffrey who resided in fort lauderdale florida when his petition was filed was mpg’s president peter who resided in park city utah when his petition was filed was mpg’s vice president and secretary before date geoffrey and peter were the only stockholders of mpg with geoffrey owning percent and peter owning percent arthur jacob jacob is a certified_public_accountant and was an attorney in maryland until he was disbarred on date jacob has known petitioners since he began providing tax services to mpg in or about or in or about petitioners asked jacob to review an offer from landmark communications inc to buy all of their mpg stock jacob advised petitioners to reject the offer and instead to sell their mpg stock to an employee_stock_ownership_plan esop which he would form petitioners accepted this advice and on date sold their stock to the first management co inc employee_stock_ownership_plan and trust first management which jacob formed on date jacob geoffrey peter and two of mpg’s longtime employees michael onorato onorato and wayne morgan morgan participated in the esop before forming the esop jacob sent a letter to geoffrey peter onorato and morgan advising them that his role in the formation of first management and its subsequent purchase of stock created a likelihood of potential or perceived conflicts of interest jacob advised each of the four to seek the advice of an independent attorney regarding the esop none of them did so as part of the consideration for petitioners’ sale of their mpg stock to first management jacob as the trustee of first management executed a secured promissory note dated date under the note first management promised to pay to geoffrey and peter the principal sum of dollar_figure plus interest in equal monthly installments payments under the note were made to jacob who accepted the payments as the representative of geoffrey and peter petitioners gave jacob we call the underlying plan an esop for convenience not because it met the requirements of sec_4975 the plan in fact did not meet the requirements of sec_4975 authority to make decisions with respect to the sale proceeds potentially millions of dollars jacob prepared tax returns for petitioners for the relevant years those returns did not recognize any gain from the sale of the mpg stock to first management but included a statement entitled election to defer gain on sale of qualified_securities under sec_1042 which disclosed the date and nature of the sale to first management in geoffrey peter and jacob were notified by the law firm of weinberg green llc who had previously represented mpg and were at that time representing morgan and onorato that there were problems with the esop on date geoffrey and peter entered into an amended and restated stock purchase agreement drafted by weinberg green llc amended esop jacob was not involved in the drafting of the amended esop but he signed it with geoffrey and peter under the amended esop petitioners agreed that first management failed the definition of an esop as set forth in sec_4975 petitioners also agreed that they would if necessary file amended returns to correct the treatment of payments in prior years insofar as that treatment was inconsistent with the characterization of the purchase and sale transactions under the amended esop as part of the amended esop the previous promissory note was canceled and was replaced with another secured promissory note in which first management promised to pay petitioners the same amount of consideration on the same terms for their shares when this new note was paid off in geoffrey reported no gain from the sale on his federal_income_tax return peter did not file a federal_income_tax return ii notice_of_deficiency and prior proceedings on date respondent issued a notice_of_deficiency to geoffrey for determining a deficiency of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure respondent determined that the payment on the note in made the remaining amount of capital_gain dollar_figure taxable in on date geoffrey authorized jacob to file a petition with this court on his behalf as to on date respondent issued a similar notice_of_deficiency to peter for determining a deficiency of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure that notice determined that the payment in triggered recognition of capital_gain of dollar_figure on date peter authorized jacob to file a petition with this court on his behalf as to thereafter respondent’s counsel concluded jacob might be needed as a witness at trial on date respondent’s counsel communicated this concern to jacob through a letter that referred to rule g and rule of the model rules of professional conduct and stated that respondent would for those reasons move the court to disqualify jacob under rule g jacob discussed this letter’s contents with petitioners shortly after he received it he told geoffrey that respondent wanted jacob to testify regarding the formation of the esop but that any such testimony could be stipulated obviating the need for jacob to testify geoffrey told jacob that he wanted jacob to continue to represent him and they agreed jacob would remain jacob also discussed the subject with peter in date he told peter that if jacob had to testify at trial another lawyer would have to represent petitioners when peter expressed concern about this jacob said that he would still be involved and would be directing the progress of the case later in that month jacob advised petitioners that robert w hesselbacher jr hesselbacher had been retained as co-counsel and would step in to represent petitioners should jacob be needed as a witness in date jacob secured the informed consent of petitioners to continue to represent them notwithstanding any conflict of interest stemming from his formation of the esop following these discussions jacob sent a letter to respondent on date in which he informed respondent that he had obtained his clients’ informed consent to obviate any conflict under rule g and that hesselbacher would be entering an appearance as co-counsel to resolve any problems that might arise under rule g jacob stated that the transaction might be stipulated thereby removing any need for him to testify but in the event he could no longer represent petitioners under rule g he would immediately withdraw his appearance copies of this letter were sent to hesselbacher and to petitioners during respondent and jacob exchanged numerous correspondence and discovery documents all of which were provided to petitioners by jacob in or about date respondent’s counsel contacted their national_office for guidance on how to deal with the rule g issues in these cases the national_office responded that jacob could continue to represent petitioners with the understanding that in the event he was called as a witness he would withdraw and hesselbacher would try the case on date hesselbacher entered his appearance as co-counsel for petitioners geoffrey knew that hesselbacher was representing him jacob asked hesselbacher to become familiar with the cases so that if the need arose he could take over as trial counsel as of date respondent started corresponding with hesselbacher regarding the cases even sending hesselbacher an outline of respondent’s interpretation of the transactions at issue so hesselbacher would be familiar with the issues in the case sometime in date hesselbacher went to jacob’s office and spent time to get familiar with jacob’s voluminous files thereafter respondent’s counsel concluded that jacob would be a necessary witness at trial informed jacob of this fact and asked jacob if he would withdraw from the case voluntarily on date jacob sent a letter to respondent in which he again confirmed his intention to withdraw from the cases when the circumstances warrant copies of this letter were sent to petitioners and to hesselbacher on date respondent’s counsel jacob and hesselbacher participated in a conference call with the court respondent’s counsel did not advise the court during this call that jacob was going to be called as a witness at trial since respondent’s counsel was awaiting the necessary approval from the national_office to file a motion to disqualify jacob on date the court set the trial for date during the court’s baltimore session also on date jacob sent a letter to respondent stating respondent’s counsel had recently drafted such a motion and sent it to the national_office with a request for approval to file it with the court that he would withdraw as counsel copies of this letter were sent to petitioners and to hesselbacher on date jacob sent another letter to respondent in which he indicated petitioners’ desire to settle their cases but stated again that if settlement could not be reached he would withdraw on date the court held another conference call with all counsel at that time respondent’s counsel informed the court that jacob had been involved in planning the transaction that he was a necessary witness whom they anticipated calling at trial and that they were preparing to file a motion under rule g to disqualify him the court indicated that any such motion if filed would be heard at the calendar call on date following the conference call respondent and jacob discussed settling the cases and respondent faxed to jacob drafts of a proposed stipulation of settled issues for each of the cases the next day jacob sent a letter to respondent in which he acknowledged receipt of the proposed stipulations of settled issues and requested some changes copies of this letter were sent to petitioners and to hesselbacher geoffrey received a copy of this letter on date counsel for the parties reached a tentative basis for settlement of which they informed the court during a conference call held later that day hesselbacher and jacob were involved in the settlement negotiations that resulted in the settlement of the cases on date respondent sent a letter to jacob which enclosed drafts of a proposed stipulation of settled issues for each case on date respondent’s counsel submitted to the court a trial memorandum for these cases that trial memorandum stated that respondent anticipated calling jacob as a witness and that jacob if called would testify about how he set up the transaction for petitioners to sell their stock the trial memorandum also stated as an evidentiary problem respondent intends to call arthur jacob as a witness mr jacob is petitioners’ counsel of record mr jacob told respondent’s counsel that he would file a motion to withdraw as petitioners’ counsel if mr jacob does not file a motion to withdraw respondent intends to file a motion that the court disqualify mr jacob as petitioners’ counsel under tax_court rule g as part of a letter dated date jacob enclosed a signed stipulation for each case copies were sent to petitioners and to hesselbacher the stipulations of settled issues were executed on behalf of respondent on date and filed with the court on date in date jacob sent several letters to respondent each of which stated that petitioners’ cases had been settled copies of these letters were sent to petitioners in date jacob sent two letters to respondent which made reference to decision documents to be filed copies of these two letters were sent to petitioners on date jacob sent a letter to each petitioner which referenced his case and stated that jacob had received the last of the requisite documents from the internal_revenue_service wrapping up the nine-year mess related to your sale of pennysaver petitioners each received a copy of this letter and both understood from this letter that the cases pending before this court were being resolved on date jacob sent a letter to respondent enclosing executed decision documents for both cases copies of this letter and the decision documents were sent to petitioners and to hesselbacher on date the court ordered the parties to file status reports on or before date jacob sent a letter dated date in response to the order in which he advised the court that he had signed decision documents and returned them to respondent copies of this letter were sent to petitioners on date the stipulated decisions were entered by the court those decisions found geoffrey liable for a tax_deficiency of dollar_figure and related penalties totaling dollar_figure together with related interest on both amounts peter was found liable for a tax_deficiency of dollar_figure and related penalties totaling dollar_figure together with related interest on both amounts iii subsequent proceedings on date petitioners retained another attorney mark l nowak nowak to represent them with respect to these cases in date nowak learned about the stipulated decisions that had been entered in date nowak was not aware of any basis for challenging the underlying tax_liabilities as set forth in the decisions on or about date petitioners filed in the circuit_court of baltimore county a lawsuit against jacob and others alleging among other things malpractice by jacob arising in part from the transactions at issue nowak helped prepare the complaint in that lawsuit and his law firm rutherford mulhall p a represented petitioners petitioners and jacob reached a basis for settlement in that matter whereby jacob agreed to pay petitioners a total of dollar_figure million opinion petitioners request permission to move the court under rule to vacate the stipulated final decisions that rule provides that any motion to vacate a decision shall be filed within days after the decision was entered unless the court shall otherwise permit where the taxpayers file such a motion after the court’s decision has become final our authority to vacate the decision though limited may be exercised in situations where the taxpayers establish the existence of a fraud on the court 122_tc_264 fraud on the court is a fraud which harms the integrity of the judicial process 322_us_238 429_us_17 petitioners bear a heavy burden of establishing specific facts to show a convincing case of palpable fraud on the court 387_f2d_689 7th cir petitioners primarily argue that jacob and respondent’s counsel committed a fraud on the court by not appropriately informing the court that there were problems under rule g with jacob’s continued representation of petitioners according rule g provides in relevant part g conflict of interest if any counsel of record was involved in planning or promoting a transaction or operating an entity that is connected to any issue in a case or is a potential witness in a case then such counsel must either secure the informed consent of the client but only as to items and withdraw from the case or take whatever other steps are necessary to obviate a conflict of interest or other violation of the aba model rules of professional conduct and particularly rule sec_1 and thereof this rule became effective as rule f on date it was subsequently redesignated rule g in an amendment which became effective on date when the court adopted rule f the precursor to rule g we noted paragraph f of rule is new it has been added because the court is concerned about the integrity of its decisions all too frequently a continued to petitioners jacob was the architect of the esop and as such was precluded by rule g from representing them petitioners also assert that jacob was a potential witness who was precluded from representing them by rule g on the basis of the record at hand we reject petitioners’ primary argument contrary to petitioners’ assertions the court was informed on two occasions by respondent as to an issue involving jacob and rule g first respondent informed the court on date that there were problems under rule g with jacob’s representation second respondent informed the court in his pretrial memorandum filed date that there were potential problems under rule g and with jacob’s representation as petitioners correctly state a necessary element of fraud on the court is the court’s lack of knowledge regarding a material fact so that damage to the judicial process is sustained 937_fsupp_551 e d va in spence-parker the plaintiff sued the defendant insurance_company alleging that she was entitled to recover under an insurance_policy issued by the defendant to a third party in a prior action against the third continued disappointed party challenges a decision on the ground that the party’s prior counsel had a conflict of interest paragraph f is designed to insure that the bar of this court disclose or rectify any conflict of interest t c party counsel for the third party had secretly negotiated a deal with the plaintiff whereby the third party would settle the case for dollar_figure million and assign its rights to sue the insurance_company in exchange for plaintiff’s agreeing to not collect from the third party when the plaintiff sued the insurance_company and moved for summary_judgment the insurance_company moved to set_aside the previous judgment on the grounds that the court before which the earlier lawsuit was brought was not informed of the facts underlying the settlement and would not have approved it had the court been so aware the court in spence-parker agreed holding that such concealment constituted damage to the judicial system in that the court in the earlier lawsuit would not have approved the settlement had it been fully informed of the facts id in contrast to spence-parker the court did not lack knowledge of a material fact so as to damage the judicial process when it approved the settlement in these cases petitioners argue in the alternative that respondent’s and jacob’s overall conduct in these cases constituted fraud on the court we reject this argument petitioners note in their brief that allegations that one’s attorney was grossly negligent or lacked authority are insufficient to demonstrate fraud upon the court petitioners attempt to circumvent this rule by asserting that jacob’s conduct was deceitful and unethical primarily on the basis of jacob’s involvement in the cases while under rule g conflicts of interest we find this attempt unavailing on the records at hand we do not find any violation of rule g that rises to the level of fraud on the court a rule g rule g provides that an attorney’s conflict of interest under rule g may be waived by the informed consent of his or her client it is one of our common law’s oldest principles that silence and acquiescence by the client constitutes ratification and adoption of an agent’s actions or representations see eg 77_us_141 lone star life ins co v commissioner tcmemo_1997_465 the credible_evidence in this case establishes that jacob kept his clients informed of his actions and that he advised them regarding his conflict of interest under rule g the credible_evidence also establishes and we have found as a fact that both petitioners gave jacob their informed consent to continue representing them notwithstanding his involvement with the esop both petitioners recalled discussing this issue with jacob and they were sent copies of all jacob’s correspondence regarding the cases in fact jacob even sent petitioners copies of a letter in which he represented to respondent that he had obtained their informed consent to continue with the representation while petitioners claim they never received this letter we find that claim incredible petitioners admitted to receiving many of the other letters and documents which jacob sent to them jacob also copied hesselbacher on all correspondence after he was retained to protect the petitioners interests hesselbacher received this correspondence petitioners also admitted that they were aware jacob might not be able to try the cases due to a conflict of interest and that jacob had retained hesselbacher to represent them at trial in the event jacob could not b rule g where an attorney may potentially be called as a witness rule g requires that the attorney either withdraw or take whatever other steps are necessary to obviate a conflict of interest or other violation of the aba model rules of professional conduct rule in contrast to rule g rule g cannot be satisfied by obtaining the informed consent of the client as early as date respondent and jacob were aware that jacob might be called as a witness at trial and made efforts to satisfy rule g respondent and jacob exchanged extensive correspondence on the issue culminating in the retention of hesselbacher jacob also undertook efforts to stipulate any testimony from him that respondent deemed necessary we conclude that jacob took sufficient steps to obviate a conflict of interest or other violation of the aba model rules of professional conduct rule see rule g ____________________________ we conclude that petitioners have not met their burden of introducing evidence as to specific and credible facts which would lead us to conclude that a fraud was perpetrated which subverted the integrity of the court in re intermagnetics am inc 926_f2d_912 9th cir in so concluding we note a split of authority between two courts of appeals as to whether prejudice is a necessary element of fraud on the court compare 316_f3d_1041 9th cir revg tcmemo_1999_101 with 113_f3d_670 7th cir affg tcmemo_1995_209 without deciding that prejudice is an element of proving fraud on the court we find that petitioners have not established facts proving prejudice on the contrary petitioners were represented by independent counsel as well as by jacob we could not find prejudice given the presence of hesselbacher we therefore hold that petitioners have failed to meet their burden of showing a fraud on the court sufficient to set_aside a decision entered over 1½ years before they moved to vacate it we have considered all of the arguments of the parties and have rejected those not discussed herein as meritless accordingly an appropriate order will be issued denying petitioners’ motion
